Citation Nr: 0108076	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  96-42 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Propriety of an initial rating of 10 percent for 
postoperative residuals of a right medial meniscectomy with 
chondromalacia.  

Propriety of an initial rating of noncompensable for 
residuals of a brachial stretch injury of the left ulnar 
nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from November 1977 to 
November 1994.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  The RO entered a 
decision in July 1995 which, among other actions, granted 
service connection for postoperative residuals of a right 
medial meniscectomy with chondromalacia, as well as service 
connection for residuals of a brachial stretch injury of the 
left ulnar nerve.  A 10 percent evaluation was assigned for 
the right knee disorder, and a noncompensable evaluation was 
assigned for the left arm ulnar nerve disorder.  Each 
evaluation was assigned effective December 1, 1994, the day 
following the veteran's separation from service.

A hearing was held at the RO in September 1997 before the 
undersigned Member of the Board.  A transcript of the hearing 
is of record.

The Board remanded the case in March 1998 for additional 
evidentiary development.  The development requested on remand 
was completed to the extent possible, and the case was 
returned to the Board for continuation of appellate review.

Inasmuch as the pending appeal is from an original award, the 
Board has framed the issues as shown on the title page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In that decision, the United States Court of Appeals 
for Veterans Claims (Court) determined that original awards 
are not to be construed as claims for increased ratings.


FINDINGS OF FACT

1.  Postoperative residuals of a right medial meniscectomy 
with chondromalacia are manifested primarily by crepitus and 
hypermobililty of the patella; the disability is productive 
of moderate impairment.

2.  Residuals of a brachial stretch injury of the left ulnar 
nerve are manifested primarily by sensory changes consisting 
of numbness and tingling of fingers of the left hand; motor 
power of the hand is well maintained; the disability is 
productive of mild impairment.  


CONCLUSIONS OF LAW

1.  A rating of 20 percent for postoperative residuals of 
right knee chondromalacia is warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5259 
(2000).

2.  A rating of 10 percent for residuals of a brachial 
stretch injury of the left ulnar nerve is warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.123, 4.124a, 
Diagnostic Code 8616 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

Service medical records reflect that the veteran was treated 
for recurrent complaints of pain, grinding and locking of the 
right knee.  An arthrogram of the right knee disclosed a 
complete tear of the medial meniscus, as well as laxity 
and/or partial tear of the anterior cruciate ligament.  The 
veteran underwent a right medial meniscectomy in March 1984.  
Right knee pain persisted postoperatively.  When she was 
evaluated at an orthopedic clinic in November 1986, she 
indicated that she had injured her right knee in a motor 
vehicle accident about six weeks before.  Examination of the 
right knee revealed mild medial joint line tenderness.  Tests 
were performed to assess ligament stability, and the 
assessment was unstable right knee with torn anterior 
cruciate ligament; patellar chondromalacia.

Service medical records also reflect that the veteran was 
treated for recurrent complaints of pain and subluxation of 
the left shoulder.  She also reported feeling numbness and 
tingling in the last two digits of the left hand.  An 
arthrogram in April 1987 showed no tear of the rotator cuff.  
Electrodiagnostic testing of the left upper extremity in 
August 1987 was normal; no compression of the left ulnar 
nerve was detected.  When evaluated at a neurology clinic in 
December 1991, the veteran indicated that she had sustained 
left shoulder injury in a motor vehicle accident during 1986; 
she also noted a second injury to the left shoulder during 
1989 when using exercise equipment.  She reported that she 
now had intermittent numbness of left hand digits 3-5.  
Current examination disclosed no muscle atrophy of the upper 
extremities.  Tinel's sign was positive on the left.  Deep 
tendon reflexes were normal.  Upper extremity muscle power 
was normal.  The assessments included chronic left distal 
median and ulnar neuropathies, mild.  An April 1992 treatment 
entry indicates that the veteran had mild left upper 
extremity median neuropathy, distally, probably due to carpal 
tunnel syndrome.

A VA orthopedic examination was performed in January 1995.  
According to the veteran's history, she had continued to 
experience right knee problems following arthroscopic surgery 
during service.  She noted that her right knee still gave 
out, but did not lock up to the extent it once had.  She 
stated that her knee sometimes felt "wobbly," and she 
complained of pain and stiffness of the knee after arising 
from a prolonged squatting position.  She indicated that the 
knee would occasionally swell and give way and buckle, but 
she denied true locking.  Additionally, she reported that she 
experienced a lot of grinding/crepitus of the knee.

The veteran also gave a history of inservice injury to the 
left shoulder and arm.  She indicated that she had 
experienced acute pain in the shoulder and a tearing 
sensation in the base of the neck, accompanied by a sensation 
of numbness up and down the entire left arm.  She related 
that she now had intermittent numbness and tingling involving 
the left little finger when carrying any kind of heavy 
object.  She denied difficulty in doing normal activities.  

Clinical inspection of the right knee revealed full range of 
motion from 0 to 130 degrees of flexion.  The veteran 
actually had some hyperextension of the knee, equivalent to 
that of her opposite normal left knee.  The ligaments were 
strong and intact, without evidence of abnormal laxity; no 
particular instability was found on examination.  The 
anterior cruciate ligament was strong and intact, without 
evidence of abnormal laxity; no particular instability of the 
knee was found on examination.  The anterior cruciate 
ligament was strong and intact, as was the medial collateral 
ligament.  The McMurray test caused little pain; no popping 
or snapping was detected.  The joint line was nontender; 
however, there was some slight tenderness over the 
meniscectomy scar.  The patella was quite hypermobile and 
moved freely from side to side and could be almost tilted at 
a right angle.  There was some tenderness on the underneath 
surface of the patella, and it tracked to the lateral side, 
then popped into the groove as the veteran went into flexion.  
The diagnosis was status post medial meniscectomy of the 
right knee and chondromalacia of the right knee secondary to 
malalignment of the knee.  An additional diagnosis was status 
postoperative shaving of the right patella.  

Clinical inspection further revealed that the veteran had a 
mild Tinel's sign when deep pressure was applied, causing 
some pain and tingling down the left arm.  Examination of the 
sensory distribution of the left hand revealed that deep 
tendon reflexes were equal bilaterally and were graded as 2+ 
at the biceps, 1+ at the triceps, and 1+ at the 
brachioradialis.  The veteran was right handed.  There was no 
loss of sensation over the little finger or anywhere over the 
left upper extremity.  Stretching and pulling on the arm with 
counterpressure against the neck caused some pain in the 
brachial area and a sensation of slight numbness down the 
arm.  There was some decreased strength over the abductor 
digiti minimi quinti, but no other significant loss of 
strength.  The veteran had excellent grip and no significant 
atrophy of the hypothenar eminence.  The diagnosis was 
probable brachial stretch injury on the left.  

X-ray examination of the right knee in January 1995 disclosed 
widening of the lateral compartment, suggesting possible 
discoid lateral meniscus.  An MRI of the right knee was 
performed in March 1995.  The impressions were as follows:  
complex tear with parrot beak deformity of the posterior horn 
of the medial meniscus, and probable tear of anterior horn of 
medial meniscus; findings consistent with chronic anterior 
cruciate ligament tear; no evidence of discoid lateral 
meniscus.

In her notice of disagreement dated in May 1996, the veteran 
related that she was self-employed in the lawn services 
business.  She indicated that, at various times during the 
work day, she experienced numbness of the left hand which 
worked its way up to the shoulder.  She noted that she would 
lose left hand grip strength, even when she did not feel 
numbness of the hand.  Additionally, she reported that she 
repeatedly lost her balance when mowing grass because of 
right knee problems.  She stated that her right knee also 
gave out with normal walking.  

A hearing was held at the RO in September 1997 before the 
undersigned Member of the Board.  In testimony, the veteran 
related that her right knee "gives out" up to several times 
a day.  She stated that she has fallen and has caught herself 
on tables and chairs to regain her balance.  She stated that 
because she is self-employed, she is able to adjust her 
activities when the functioning of her right knee is 
impaired.  She reported feeling a locking sensation every 
other day.  She added that her right knee flexion was 
limited, and that she tried to keep her leg straight when 
performing her work.  Further, the appellant stated that her 
primary problem with her left arm is numbness 2 or 3 times a 
week and periodic loss of grip strength.  She noted that she 
had a dull pain which radiated from her neck down to her arm, 
which was present most of the time.  

A VA orthopedic examination was performed in September 1998.  
The examiner stated that the claims file had been reviewed.  
The veteran related that she currently experienced right knee 
swelling.  She indicated that right knee swelling and pain 
resulted in difficulty climbing stairs, twisting, walking, 
and standing for prolonged periods of time.  She stated that 
she was unable to run.  She denied using assistive devices.  
She indicated that she did not experience episodes of 
dislocation or inflammatory arthritis.  

Clinical inspection of the right knee revealed that the 
veteran had a slightly antalgic gait.  Range of motion was 
from 0 to 145 degrees.  Knee ligaments demonstrated a 
positive pivot shift and a markedly positive anterior drawer 
sign.  Lachman's test was also positive.  The veteran had 
tenderness along the medial border of the femur at the joint 
line.  A well healed, 6 cm median parapatellar incision was 
mildly tender.  She had some diffuse tenderness around the 
patellar tendon; also noted was patellofemoral crepitus and 
generalized joint crepitus.  There was a complex rotary 
instability pattern of the right knee elicited on 
examination.  

X-ray examination of the right knee revealed calcifications 
in the lateral meniscus, as well as degenerative changes in 
the medial compartment.  The diagnoses were complex rotary 
instability of the right knee with injury to the anterior 
cruciate ligament, medial collateral ligament, and lateral 
collateral ligament, associated with a dynamic right knee 
instability; and post-traumatic arthritis, moderate, right 
knee, secondary to primary diagnosis.  

The examiner commented that the veteran's current symptoms 
caused moderate to severe impact on her ability to perform 
normal activities required of her occupation.  She was unable 
to squat for prolonged periods of time, could not kneel on 
the right knee, and had difficulty climbing stairs or lifting 
heavy objects.  Based on the veteran's history and current 
findings, it was the examiner's opinion that the veteran had 
sustained a significant ligamentous injury to her right knee; 
further, that there had been a "straight line" pattern of 
development of complex instability as a result of the injury 
sustained in service.  

A VA neurological examination was performed in September 
1998.  The examiner stated that the claims file had been 
reviewed.  The veteran denied left upper extremity muscle 
weakness, but admitted to some numbness of the fourth and 
fifth fingers of the left hand.  Clinical inspection revealed 
that motor power was 5/5 throughout.  No atrophy or 
fasciculations were detected.  Reflexes were 2+ throughout.  
Sensory testing was normal throughout, including individual 
dermatome testing of both arms.  The diagnosis was left arm 
paresthesias which might be consistent with a cervical 
radiculopathy, although the examination was normal.  
Electrodiagnostic testing was recommended to document the 
etiology of the veteran's left arm pain and paresthesias.

The veteran was examined at a VA rehabilitation medicine 
service in October 1998.  No wasting of left upper extremity 
muscles was detected.  Manual muscle testing for strength was 
also normal.  Left hand grip strength was slightly decreased.  
Sensation to touch and pin prick testing was diminished, in a 
normal distribution, over the ventral and dorsal aspects of 
the hypothenar area, as well as over the little finger.  Deep 
tendon reflexes were symmetrical and equal bilaterally.  The 
impressions on electrodiagnostic testing were as follows:  
evidence of mild left sensory motor carpal tunnel syndrome, 
with no active motor axonal degeneration; and no evidence of 
left ulnar neuropathy or cervical radiculopathy currently.

II.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  There has been 
identified no evidence in the record that has not been 
obtained which is necessary for a fair adjudication.  
Further, the veteran has been afforded several VA 
examinations during the course of this appeal.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2000).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2000).  

A.  Right Knee Disorder

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
38 C.F.R. 4.71a, Diagnostic Code 5257 (2000).  

In addition, a 10 percent rating is warranted for removal of 
semilunar cartilage, when symptomatic.  38 C.F.R. § 4.71a, 
Code 5261 (2000).  This is the highest rating provided by 
this diagnostic code.

A review of the record discloses that the veteran experienced 
significant symptoms of right knee chondromalacia during 
service; further, that symptomatology persisted even after 
surgery was performed during 1984.  Although the ligaments 
supporting the right knee were found to be quite stable on VA 
examination in January 1995, at the same time, it was 
observed that the patella was very hypermobile.  
Additionally, diagnostic imaging of the knee showed that the 
veteran had a torn anterior cruciate ligament and a torn 
medial meniscus.  Her account of much grinding or crepitus of 
the knee, as well as some locking and giving way of the joint 
are consistent with objective findings elicited on orthopedic 
examinations.  The most recent VA examination again indicated 
significant right knee symptoms attributable to the 
postoperative residuals of right knee chondromalacia, and the 
VA orthopedist indicated that symptomatology interfered with 
function.  

With resolution of the benefit of the doubt, the Board 
concludes that moderate impairment from postoperative 
residuals of a right medial meniscectomy with chondromalacia 
has been present since the beginning of the appeal period.  
Accordingly, a 20 percent rating is warranted.  However, in 
order to be entitled to assignment of a yet higher rating of 
30 percent, there must be evidence of knee impairment 
consistent with severe subluxation or lateral instability.  
This has not been demonstrated.

The Board has reviewed the entire evidence of record and 
finds that the 20 percent rating which the Board now assigns 
in this decision reflects the most disabling that 
postoperative residuals of a right medial meniscectomy with 
chondromalacia have been since December 1, 1994, the 
beginning of the appeal period.  Thus, the Board concludes 
that the staged ratings for that disorder are not warranted.  
Fenderson, supra.  

B.  Left Arm Ulnar Nerve Disorder

The term "incomplete paralysis," with radicular group and 
other peripheral nerve injuries, indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (2000).

Neuritis of the ulnar nerve is rated on the basis of 
incomplete paralysis of that nerve.  38 C.F.R. §§ 4.123, 
4.124a, Diagnostic Code 8616 (2000).  


A 10 percent rating is warranted for mild incomplete 
paralysis of the ulnar nerve, minor extremity.  A 20 percent 
rating is warranted for moderate incomplete paralysis of the 
ulnar nerve, minor extremity.  A 30 percent rating is 
warranted for severe incomplete paralysis of the ulnar nerve, 
minor extremity.  A 50 percent rating is warranted for 
complete paralysis of the ulnar nerve, minor extremity, where 
complete; the "griffin claw'' deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminencies; 
loss of extension of ring and little fingers cannot spread 
the fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2000).  

A review of the record discloses that the veteran has 
reported tingling and numbness in certain fingers of the left 
hand ever since an injury sustained during service around the 
late 1980's.  Left hand sensory changes or paresthesias have 
persisted over the years since the injury, and such 
paresthesias are consistent with objective findings elicited 
on neurological examinations.  There is no indication of any 
significant compromise of motor function of any portion of 
the wrist or hand supplied by the affected left ulnar nerve.  
In this regard, the Board notes that the veteran retains very 
good grip strength of the left hand.  Impairment, then, from 
any involvement of the ulnar nerve is almost wholly sensory 
in character.

With resolution of the benefit of the doubt, the Board 
concludes that mild impairment of the minor arm from neuritis 
of the ulnar nerve has been present since the beginning of 
the appeal period.  Accordingly, a 10 percent rating is 
warranted.  However, in order to be entitled to assignment of 
a yet higher rating of 20 percent, there must be evidence of 
moderate impairment from ulnar neuritis of the minor arm.  
This has not been demonstrated.


The Board has reviewed the entire record and finds that the 
10 percent rating which the Board now assigns in this 
decision is the most disabling the veteran's left arm 
peripheral neurological disorder has been since the beginning 
of the appeal period on December 1, 1994.  Thus, the Board 
concludes that staged ratings for residuals a brachial 
stretch injury involving the left ulnar nerve are not 
warranted.  Fenderson, supra.  


ORDER

An initial rating of 20 percent for postoperative residuals 
of right medial meniscectomy with chondromalacia is granted, 
subject to governing criteria pertaining to the payment of 
monetary awards.  

An initial rating of 10 percent for residuals of a brachial 
stretch injury of the left ulnar nerve is granted, subject to 
governing criteria pertaining to the payment of monetary 
awards.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

